Citation Nr: 9920057	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychoneurotic 
disorder.

2.  Entitlement to service connection for a psychotic 
disorder, for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from October 1994 and March 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, PA, which denied claims 
of entitlement to service connection for a mental disorder 
and for an active psychosis for treatment purposes, 
respectively.  These claims return to the Board following 
remand in March 1997.


FINDINGS OF FACT

1.  The veteran's currently diagnosed anxiety disorder began 
during active service.

2.  The appellant is a Vietnam Era veteran, who was separated 
from active service in January 1970.

3.  The preponderance of the evidence is against the claim 
that the veteran currently has a psychotic disorder or 
psychosis.


CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The criteria for service connection for a psychosis for 
the purpose of establishing eligibility for medical treatment 
have not been satisfied.  38 U.S.C.A. § 1702 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a chronic psychiatric 
disorder in service, and that this chronic psychiatric 
disorder continues to cause disability.  The veteran 
alternatively contends that if he did not incur a chronic 
psychiatric disorder in service, he incurred a psychosis 
within two years following service discharge for which he is 
entitled to service connection for purposes of medical 
treatment eligibility.  

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service.  38 U.S.C.A. 
§ 1110.  In addition, where a veteran served 90 days or more 
and a psychosis becomes manifest to a degree of 10 percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307, 3.309. 

A claimant for VA benefits has the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim has been defined 
by the Court as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  The evidence required 
to establish a well grounded claim includes (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).  The chronicity provision, 
38 C.F.R. § 3.303(b), also applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  Savage, 10 Vet. App. at 498.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

1.  Claim for Service Connection for a Chronic Psychiatric 
Disorder

The veteran was on active duty from February 1965 to January 
1970.  The service medical records show that he was seen by a 
Mental Hygiene Consultation provider in December 1965.  The 
December 1965 treatment note does not disclose the veteran's 
complaint or diagnosis, but states that further information 
is available in the "MHCD files."  The veteran was treated 
in December 1969 and in January 1970 for chest pain, 
hyperventilation, and nervousness.  Medication prescribed 
included Valium.  At that time, the veteran reported that he 
had similar problems while in Germany and was treated with 
Valium with good results.  The veteran stated he was worried 
"recently" because he unit was deactivating.  A diagnosis 
of hyperventilation syndrome was assigned in January 1970, 
and Librium was prescribed.

The veteran contends that he was treated for nervousness 
while on active duty, and in 1970, shortly after his 
separation from service, through 1976, by James Brooks, M.D.  
A private medical statement from Dr. Brooks, dated in May 
1995, reveals that the veteran was treated during that 
period, but the physician also noted that the treatment 
records have been destroyed.   

Private outpatient treatment records also reflect a 
continuous history of treatment for anxiety-related 
complaints or disorders from January 1978 to 1995, and use of 
medications including Valium, Tranxene, and Xanax.  

The veteran submitted a statement reflecting that he had 
attempted to obtain his pharmacy records from 1970 to 1976, 
but those records were no longer available.  

Private outpatient treatment records from M.P. Patel, M.D., 
dated from July 1994 through February 1995, reflect that the 
veteran sought treatment for mood swings, anger, 
irritability, hearing voices, and feeling paranoid and 
depressed.  The discharge summary of a brief private 
hospitalization in September 1994 reflects that the 
hospitalization was required when the veteran's depression 
became more severe.  

In a February 1995 medical statement, Dr. Patel stated an 
opinion that the veteran had a psychiatric disorder, 
schizoaffective disorder, which was first manifested while 
the veteran was in service.

At a personal hearing conducted in May 1995, the veteran 
testified that he was treated for nervousness and seeing 
things while he was stationed in Germany.  The veteran 
attempted to obtain additional service medical records from 
the National Personnel Records Center, but none were located.  

In a June 1997 medical statement, Dr. Patel reiterated the 
history of the veteran's treatment in service and thereafter 
for problems with anxiety and nerves, as related by the 
veteran.  Dr. Patel again stated his medical opinion that the 
veteran's current schizoaffective disorder was first 
manifested in service and had been chronic since that time.

On VA examination conducted in August 1997, the VA examiner 
specifically noted that the claims file was reviewed.  The 
examiner also described the veteran's report that, while in 
Germany, he began "seeing things" when he was lying awake 
at night, and that he was nervous and depressed.  He reported 
that he sought medical treatment for these complaints in 
Germany, but could not remember if he was given medication.  
In 1969, he began to hear voices, and was again seen by a 
psychiatrist.  He also reported that there was one 
disciplinary action against him.  After service, he worked 
full-time in a mill for about 12 years until it shut down, 
and after this he had a series of jobs, until he became too 
nervous to work.  The veteran reported that he continued to 
see things, like spiders, when he was unfocused.  

The examiner observed that the veteran was anxious and 
tearful, his affect was labile, and his speech was 
"generally relevant" but at times was over-productive or 
vague.  He reported depression, low energy, and frequent 
awakening at night, among other symptoms.  The examiner 
concluded that the veteran's "hallucinations" were 
hypnagogic or hypnopompic (the occurrence of visions or 
dreams during the drowsy state following sleep) rather than 
associated with a schizophrenic process.  The examiner 
concluded that the veteran had a generalized anxiety 
disorder, major recurrent depression, and histrionic 
personality disorder.  The examiner concluded that the 
symptomatology in service was not dissimilar to the veteran's 
current, 1997, symptoms.  The examiner also concluded that, 
since there was no evidence of a thought disorder, the 
veteran's disability was better described as a generalized 
anxiety disorder rather than as a schizoaffective disorder.  
The examiner provided an opinion that "it was at least as 
likely as not" that the nervousness the veteran had in 
December 1969 and January 1970, although thought at that time 
to be nervousness related to demobilization of his unit and 
his job situation, was the first manifestation of a 
generalized anxiety disorder which was still present and 
causing disability in 1997.  

The Board notes at the outset that a there is post-service 
medical evidence of a histrionic personality disorder.  VA 
regulations provide that congenital or developmental defects, 
defined as including personality disorders, are excluded from 
the types of diseases or injuries for which service 
connection is authorized.  38 C.F.R. § 3.303(c); see Winn v. 
Brown, 8 Vet. App. 510, 515-6 (1996).  Thus, service 
connection for the veteran's personality disorder, even if 
first manifested in service, is not authorized.  


The opinion of the VA provider who conducted the August 1997 
psychiatric examination establishes a well-grounded claim of 
entitlement to service connection for a generalized anxiety 
disorder, since that opinion provides evidence that the 
veteran meets all three requirements for a well-grounded 
claim.  Specifically, that opinion includes a medical 
diagnosis of a current psychiatric disability; a medical 
opinion that there was in-service occurrence of a disease, an 
anxiety disorder; and a medical opinion that establishes a 
nexus between the veteran's in-service psychiatric complaints 
and his currently diagnosed generalized anxiety disorder.  

In reviewing the weight of the evidence on the merits, the 
Board notes that, although the service medical records do not 
establish diagnosis of a chronic psychiatric disorder in 
service, the service medical records are clearly incomplete.  
For example, the December 1965 treatment note refers to a 
Mental Health Consultation file that is not currently 
associated with the service medical records.  

The service medical records reflect that, during service, the 
veteran reported that he was treated for anxiety while 
stationed in Germany, and that Valium had been prescribed.  
The Board finds that statement credible, as it was provided 
soon after the reported treatment, was reported to a provider 
from whom the veteran was seeking medical treatment, and was 
reported to a provider who presumably had access to or could 
obtain the records of the veteran's treatment while in 
Germany.  

The post-service medical records show that the veteran was 
treated for anxiety or for symptoms which could reasonably be 
associated with anxiety on an ongoing basis over many years 
beginning in January 1978.  The veteran's post-service 
private medical records do not specifically establish that he 
the veteran received continuous, unbroken treatment for a 
chronic psychiatric disorder following service, in particular 
because the pharmacy and medical records proximate to service 
are unavailable.  However, the fact that the veteran received 
medical treatment during that period has been confirmed.  The 
Board finds the veteran's testimony that his complaints and 
symptoms remained unchanged from 1970 through January 1978 
are credible. 

Two examiners, a VA examiner and a private physician, have 
each expressed an opinion that the veteran currently has a 
psychiatric disorder that began while on active duty.  One of 
the physicians specifically linked the veteran's current 
anxiety disorder to service.  There is no medical opinion 
that goes against the claim that an anxiety disorder began 
during service.
 
Given the medical opinions of record, including the VA 
opinion that the veteran currently has a generalized anxiety 
disorder which as likely as not began during  service, the 
evidence supports the conclusion that the veteran's anxiety 
disorder was incurred during service.  Service connection is 
therefore warranted for an anxiety disorder.  

2.  Claim for Service Connection for a Psychosis for Medical 
Treatment Purposes

Pursuant to 38 U.S.C.A. § 1702, any veteran of the Vietnam 
era who developed an active psychosis within two years of 
separation from active military service, or before May 8, 
1977, in the case of a Vietnam-era veteran, shall be 
presumed, for purposes of medical care benefits authorized in 
chapter 17, title 38, United States Code, to have incurred 
such disability during service.  38 U.S.C.A. §§ 1701, 1710. 

In the instant case, a psychosis, schizoaffective disorder, 
was first diagnosed in 1996.  Although there is medical 
opinion of record to the effect that the veteran's 
schizoaffective disorder was first manifested during the 
veteran's service, there is also contradictory medical 
evidence that the veteran does not currently have a psychosis 
in the August 1997 VA examination report.  

The Board finds that the August 1997 VA examination report is 
of greater weight and evidentiary value than the statements 
of Dr. Patel.  Dr. Patel's statements reflect that he based 
his opinion as to the symptoms the veteran had in service on 
the veteran's report of that history, while the examiner who 
conducted the August 1997 VA examination specified that the 
claims file, which includes the service medical records, was 
reviewed.  Moreover, the examiner who provided the 1997 VA 
opinion explained why that opinion was consistent with all 
the evidence of record, and accounted for reported complaints 
or symptoms which could be interpreted as inconsistent with 
the 1997 opinion.  Dr. Patel, in contrast, did not discuss 
his opinion in the context of the evidence as a whole and did 
not explain any contradictory findings.

The preponderance of the evidence establishes that the 
veteran does not currently have a psychosis, and therefore 
does not satisfy the criteria for service connection for a 
psychosis for the purpose of establishing eligibility for 
medical treatment.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to this determination.  


ORDER

Service connection for an anxiety disorder is granted.

The claim of entitlement to service connection for a 
psychotic disorder for medical treatment purposes is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

